 



Exhibit 10.5
2007-1 AMENDMENT
TO THE
STEELCASE INC.
INCENTIVE COMPENSATION PLAN
(Most recently amended and restated effective as of March 1, 2002)
     This 2007-1 Amendment to the STEELCASE INC. INCENTIVE COMPENSATION PLAN
(“Plan”) is adopted by Steelcase Inc. (“Employer”). The amendment is effective
as of March 1, 2007.
     Pursuant to Section 18.1 of the Plan, Employer amends the Plan as follows:
A.
     Section 2 of the Plan is amended to replace the language in Section 2.7
with the following:
          “2.7 “Change in Control” of the Company shall be deemed to have
occurred if the event set forth in any one of the following paragraphs shall
have occurred:

  (a)   any Person (other than any Initial Holder or Permitted Transferee)
(i) is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below, and (ii) the combined voting power of the
securities of the Company that are Beneficially Owned by such Person exceeds the
combined voting power of the securities of the Company that are Beneficially
Owned by all Initial Holders and Permitted Transferees at the time of such
acquisition by such Person or at any time thereafter; or     (b)   the following
individuals cease for any reason to constitute a majority of the number of
Directors then serving: individuals who, on the date hereof, constitute the
Board and any new Director (other than a Director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of Directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the Directors then still in office who either were
Directors

 



--------------------------------------------------------------------------------



 



    on the date hereof or whose appointment, election or nomination for election
was previously so approved or recommended; or

  (c)   there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with or involving any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereto), at least
fifty-five percent (55%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation, or (ii) a merger or consolidation effected
to implement a recapitalization of the Company (or similar transaction) in which
no Person (other than an Initial Holder or Permitted Transferee) is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or     (d)   the shareholders of the Company approve a
plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least fifty-five percent (55%) of the combined voting power of the voting
securities of which are owned by shareholders of the Company in substantially
the same proportions as their ownership of the Company immediately prior to such
sale.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. A Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participant in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing Directors).

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company

2



--------------------------------------------------------------------------------



 



    immediately prior to such transaction or series of transactions continue to
have substantially the same proportionate ownership, directly or indirectly, in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.”

B.
     Section 2 of the Plan is amended to replace the language in Section 2.12
with the following:
          “2.12 “Director” means any individual who is a member of the Board or
any Subsidiary or Affiliate; provided, however, that any Director who is
employed by the Company or any Subsidiary or Affiliate shall be considered an
Employee under this Plan and, except for purposes of the definition of “Change
in Control” under this Plan, shall not be considered a Director.”
C.
     Section 2 of the Plan is amended to replace the language in Section 2.14
with the following:
          “2.14 “Employee” means any employee of the Company or its Subsidiaries
or Affiliates. Except for purposes of the definition of “Change in Control”
under this Plan, Directors who are employed by the Company shall be considered
Employees under this Plan.”
D.
     Section 2 of the Plan is amended to replace the language in Section 2.29
with the following:
          “2.29 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.”
E.
     Section 2 of the Plan is amended to delete Section 2.20 “IPO Date” and the
defined terms will be re-numbered thereafter.
F.
     Section 2 of the Plan is amended to add the following new defined terms and
then the defined terms will be re-ordered in alphabetical order:

3



--------------------------------------------------------------------------------



 



          “Initial Holder” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
          “Permitted Transferee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company and include a Permitted
Trustee solely in its capacity as a trustee of a Permitted Trust.
          “Permitted Trust” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.
          “Permitted Trustee” shall have the meaning set forth in the Second
Restated Articles of Incorporation of the Company.”
G.
     The Plan is amended to add a new Article 19 and then the articles shall be
renumbered thereafter:
          “Article 19 Clawback
          If the Company’s financial results are materially restated, the
Committee may review the circumstances surrounding the restatement and determine
whether and which the Participants will be required to forfeit the right to
receive any future Awards or other equity based incentive compensation under the
Plan and/or repay any Awards or cash payments determined by the Committee to
have been inappropriately received by the Participant. If the Company’s
financial results are restated due to fraud, any Participant who the Committee
determines participated in or is responsible for the fraud causing the need for
the restatement forfeits the right to receive any future Awards or other equity
based incentive compensation under the Plan and must repay any Awards or cash
payments in excess of the amounts that would have been received based on the
restated financial results. Any repayments required under this Article 19 must
be made by the Participant within ten (10) days following written demand from
the Company. This Article 19 applies only to Participants in the Plan who also
participate in the Steelcase Inc. Executive Severance Plan.”
F.
     In all other respects, the Plan remains unchanged.
     IN WITNESS OF WHICH, Employer executes this 2007-1 Amendment to the Plan.

            STEELCASE INC.
    Dated: February 9, 2007  By:   /s/ Nancy W. Hickey         Nancy W. Hickey 
    Its:   Sr. Vice President & Chief Administrative Officer             

4